Citation Nr: 0106522	
Decision Date: 03/06/01    Archive Date: 03/16/01	

DOCKET NO.  00-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disability of the left 
hand, for disability of the right hand, and for headaches 
with dizziness.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran has reported a 4 month period of active duty for 
training in 1986, but his verified service consists of active 
duty from November 1987 to July 1995.  He entered service 
with a different name and apparently changed to his current 
name in 1990.  

He has been granted service connection for several 
disabilities including: lumbar disc disease, evaluated as 10 
percent disabling, arthritis of the right knee, evaluated as 
10 percent disabling, disability of the left knee, evaluated 
as 10 percent disabling, hives, evaluated as 10 percent 
disabling, bilateral tinnitus, evaluated as 10 percent 
disabling, and depression, residuals of a closed head injury, 
and bilateral hearing loss, each evaluated as 0 percent 
disabling.  

This is an appeal from rating determinations in May 1998 and 
March 1999 which denied service connection for the claimed 
disabilities on the basis that such claims were not well 
grounded.

Effective November 20, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
promulgated, which, in effect, revised the law relating to 
the duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating a claim, and completing an application for 
compensation benefits.  The law also eliminated, in essence, 
the need to establish that a claim is well grounded.  


REMAND

On appeal, the veteran maintains that he was treated for 
tingling in the hands, headaches, and dizziness during 
service, and after service.  He contends that the headaches 
and dizziness are associated with an automobile accident that 
occurred in 1989.  

The service medical records contain an inpatient treatment 
record cover sheet indicating that the veteran was 
hospitalized from July 9, 1989, to July 14, 1989, for 
treatment of a closed head injury at U.S. Army Hospital, Bad 
Cannstatt, Germany (5th General Hospital).  There are no 
clinical records for this period of hospitalization in the 
claims file.  Such records are not normally associated with 
service medical records.  They are retained by date and 
treating facility instead.  The regional office (RO) has not 
requested the clinical records for this period of 
hospitalization. 

The available service medical records show complaints of 
dizziness and headaches on a few occasions during service, 
and on the history provided by the veteran on examination for 
discharge from service.  He complained of pain in the fingers 
and wrists on the discharge examination also.  Department of 
Veterans Affairs (VA) examinations provide diagnoses of 
tension headaches and migraine headaches.  The examiners did 
not express any opinion concerning whether the headaches and 
dizziness present after service are etiologically related to 
any disability treated in service.

In this regard, the veteran has been granted service 
connection for depression and for residuals of a closed head 
injury, both of which are evaluated as zero percent 
disabling.  A private physician in Germany provided a 
statement in December 1995 indicating the diagnoses of 
depression, tension headaches, and condition after skull 
contusion.  The physician expressed the opinion that the 
veteran had a tendency towards depressed moods with a limited 
tolerance for frustration, and that there was a suspicion of 
psychosomatic reaction in the form of tension headaches, 
thereby raising the question of secondary service connection.  

In addition, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the 
evidence raises the question whether any of the claimed 
disabilities, if nonservice-connected, is being aggravated by 
any service-connected disability.

In a statement received in December 1998, the veteran 
reported that he received treatment for problems with his 
hands, and for complaints of headaches and dizzy spells by a 
private physician, other than the physician who submitted the 
December 1995 report.  No statement from such physician is of 
record.

Pursuant to the VA's duty to assist, the Board believes that 
the case needs to be remanded to the RO to attempt to obtain 
additional information.

Finally, in a rating in March 1999, the RO granted service 
connection for lumbar disc disease and assigned a 10 percent 
evaluation for this disability.  On the appeal to the Board, 
the veteran indicated that he wanted to appeal the rating for 
his back injuries.  This is considered a notice of 
disagreement with the rating of 10 percent assigned for the 
lumbar disc disease in the rating in March 1999.  As a 
result, the RO should provide a statement of the case to the 
veteran relating to this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
service department search for and obtain 
the complete clinical records for the 
veteran's hospitalization in July 1989 at 
the U.S. Army Hospital, Bad Cannstatt, 
Germany (5th General Hospital) for a 
closed head injury.  The request should 
specifically note the name the veteran 
was using at that time as well as his 
current name.  

2.  The RO should request that the 
veteran provide the dates of treatment, 
the names of physicians, the names of any 
hospitals and clinics, and addresses for 
any physicians or medical facilities that 
treated him after service for any 
disability of the hands and/or for his 
headaches and dizziness.  The necessary 
release forms should be obtained also.  
The RO should then request that these 
physicians or medical facilities provide 
copies of their treatment records of the 
veteran.

3.  The RO should make arrangements for 
special orthopedic, neurological, and 
psychiatric examinations of the veteran 
to determine the nature and extent of any 
disability of the hands, and any 
disability manifested by headaches or 
dizziness.  All clinical tests which are 
deemed necessary for the examinations 
should be conducted.  The examiners 
should review the veteran's claims folder 
prior to and during the examination of 
the veteran.  

The examiners should express an opinion 
whether the veteran has any organic 
disability of the hands, or any 
disability manifested by headaches and 
dizziness currently, and whether there is 
any etiological relationship between any 
such disability and any disability which 
was treated in service.  The examiners 
should also express an opinion concerning 
whether there is any etiological 
relationship between any disability that 
is present and any service-connected 
disability.  Finally, the examiners 
should express an opinion concerning 
whether, if there is any disability of 
the hands, headaches or dizziness that is 
not causally related to service or a 
service-connected disability, such 
disability is aggravated by a service-
connected disability.  See Allen v. 
Brown, supra.  The claims folder should 
be made available to the examiners prior 
to and during their examination of the 
veteran.  

4.  The RO should provide the veteran a 
statement of the case relating to the 
issue of an increased rating for his 
service-connected lumbar disc disease.  


When the above actions have been completed, the RO should 
again review the veteran's claims in accordance with all 
laws, regulations, and Court decisions.  If any claim is 
denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





